PER CURIAM.
Robert Craig Johnson appeals the denial of a motion for jail time credit. The attachments to the trial court’s order reveal that Johnson was arrested on January 8, 1990, in Pinellas County for the present Polk County charge of escape, as well as a charge that arose in Pinellas County. On March 15, 1990, he was transferred to the Polk County jail to await sentencing. Although the Pinellas County charge was dropped on February 22, 1990, Johnson remained in jail, either in Pinellas or Polk County, for the Polk County escape charge until he was sentenced on March 22, 1990. Unless this jail time credit has been applied to any other sentence Johnson is presently serving, he is entitled to credit against his sentence for the escape conviction from the time he was initially arrested for the Polk County charge on January 8, 1990, until he was sentenced on March 22, 1990. See Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986). Because the attachments to the trial court’s denial do not conclusively refute Johnson’s allegation, we reverse and remand for further proceedings consistent with this opinion. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.